DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because “PEMF” should be –pulsed electromagnetic field (PEMF)--.
Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 21, 22, 24, 28-34, 37, 38, and 40 are objected to because of the following informalities:
In claim 21, line 2, “plane, each extending” should be –plane, each runner extending--.
In claim 21, line 3, “out of the plane;” should be –out of the plane; and --.
In claim 21, line 4, “nodes, each positioned” should be –nodes, each node being positioned--.
In claim 21, line 6, “nodes, each containing” should be –nodes, each node containing--.
In claim 21, line 8, “a central axis;” should be –a central axis; and --.
In claim 22, line 1, “claim 21, comprising” should be -- claim 21, further comprising--.
In claim 24, line 1, “claim 23, the nodes” should be -- claim 23, wherein the nodes--.
In claim 28, line 5, “as asides” should be –as sides--.
In claim 28, line 6, “the sides;” should be –the sides; and--.
In claim 29, line 1, “claim 21, comprising” should be -- claim 21, further comprising--.
In claim 29, line 2, “regimen pulsing” should be –regimen by pulsing--.
In claim 30, line 4, “of from” should be –from--.
In claim 31, lines 3-10, “providing runners corresponding to a plane, each extending a length many times greater than a width thereof, and flexible to bend out of the plane, nodes, each positioned as a vertex interconnecting ends of at least two of the runners, the runners providing the exclusive interconnection between the nodes, the nodes, each containing an electromagnet comprising a micro-coil capable of generating a magnetic flux and surrounding a core capable of acting as a flux guide therefor, directing the magnetic flux normal (nominally perpendicular) to the plane along a central axis, and conductors electrically connecting the electromagnets to receive electricity thereto”  should be 
-- providing
 runners corresponding to a plane, each runner extending a length many times greater than a width thereof, and said runners are flexible to bend out of the plane[,]; and
nodes, wherein each node is positioned as a vertex interconnecting ends of at least two of the runners, the runners providing [the] exclusive interconnections between the nodes, 
wherein each node contains an electromagnet comprising a micro-coil capable of generating a magnetic flux [and] that surrounds said core directing the magnetic flux normal (nominally perpendicular) to the plane along a central axis, and the runners contain conductors electrically connecting the electromagnets to receive electricity thereto;--.

In claim 32, line 1, “claim 32, comprising” should be -- claim 32, further comprising--.
In claim 32, line 2, “cells, selected from” should be –cells, said cells selected from--.
In claim 33, line 1, “a controller activating” should be –a controller, said controller activating--.
In claim 34, line 1, “claim 33, comprising” should be -- claim 33, further comprising--.
In claim 37, line 1, “claim 31, comprising” should be -- claim 31, further comprising--.
In claim 37, lines 1-2, “placing at least some of the nodes oriented” should be –placing at least some of the nodes in an orientation--. 
In claim 38, line 1, “claim 31, comprising” should be -- claim 31, further comprising--.
In claim 40, line 2, “electromagnets, each individually wrapping wire around a core of iron ” should be –electromagnets, each electromagnet comprising a wire wrapped around a core of iron--.
In claim 40, line 5, “in a web;” should be –in a web; and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21 and 31 recite the limitation “a length many times greater than a width” in lines 2-3. This essentially claims an infinite length which is not supported in the specification. 
Claims 22-30 and 32-39 inherit the deficiencies of claims 21 or 31 and are likewise rejected.
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for up to 50 Hz, does not reasonably provide enablement for all available frequencies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The invention is directed towards a magnetic stimulation device that uses microcoils to provide stimulation, specifically for fracture recovery. The claim limitation “pulsing the electromagnetic field at a frequency selected to obtain a response from a subject exposed to the electromagnetic flux” does not specify what the frequency is effective for or what response is being sought. Thus, the limitation can cover all diseases or ailments and all frequencies. Applicant has only given guidance with regards to bone healing and muscle atrophy prevention with frequencies specified of up to 50 Hz, since no additional efficacy was found for frequencies above 50 Hz for the specific instance disclosed in Applicant’s specification. No other ailments or conditions were studied and no body responses were noted in the specification. Applicant has provided no guidance with regards to how one can address the other ailments or conditions and the effective frequencies that can be used to obtain responses relevant to the other ailments or conditions.
Thus, one of ordinary skill in the art would have to perform undue experimentation to make and use the invention that is commensurate with the scope of the claim. 
Claim 30 inherits the deficiency of claim 29 and is likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the exclusive interconnection" in line 5 and “the magnetic flux normal (nominally perpendicular) to the plane” in line 8. There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitation “nominally perpendicular” in line 3. It is not clear if the limitations mentioned in the parenthesis is required or not.:
Claims 22-30 inherit the deficiencies of claim 21 and are likewise rejected.
Claim 23 recites the limitation “programmed to dos” in line 1. It is not clear what this is being programmed and what the program is supposed to do.
Claims 24-27 inherit the deficiencies of claim 23 and are likewise rejected.
 Claim 26 recites the limitation "the electromagnetic field" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 inherits the deficiencies of claim 26 and is likewise rejected.
Claim 27 recites the limitation “wherein each runner is formed to bend in an arc having a radius selected to protect the conductor corresponding thereto to resist mechanical failure. is formed of an elastomeric polymer selected from a natural material or a synthetic material” in lines 1-4. It is not clear what “is formed of an elastomeric polymer…” limitation is referring to or if this is a limitation that was meant to be part of a different claim. For the purposes of compact prosecution, Examiner is interpreting the limitation as meant to be part of a different claim due to the period after the word failure.
Claim 27 recites the limitation “the conductor corresponding thereto” in line 2. It is not clear which conductor is being referred to as there is more than one.  It is not clear if each runner contains a conductor or if the runners have multiple conductors. 
Claim 28 recites the limitation "the plan" in line 2 and “the electromagnetic field” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 29 recites the limitation "the electromagnetic field" in line 2 and “the electromagnetic flux” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 29 recites the limitation “pulsing the electromagnetic field at a frequency selected to be effective to obtain a response from a subject” in lines 2-3. This is unclear because the limitation does not specify what response is being looked for. Without knowing what response is being sought after, this limitation is unclear. 
Claim 30 inherits the deficiencies of claim 29 and are likewise rejected. 
Claim 30 recites the limitations “about 7 to about 70 Hertz” in line 2 and “about 5 to about 90 percent” in line 5. Usage of the term “about” with a range makes the claim unclear because it cannot be determined what extent outside of the claimed range is encompassed by the claim.
Claim 30 recites the limitation “representing a percentage of time that the micro-coils are powered” in line 4. It is not clear what this limitation is referring to. In addition, usage of the term “representing” makes the claim unclear because it cannot be determined if what is meant to be referenced is the actual percentage of time or something else that is a stand in for the percentage of time, such as a variable or constant.

Claim 31 recites the limitation "the exclusive interconnection" in lines 5-6 and “the magnetic flux normal (nominally perpendicular) to the plane” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
In claim 31, line 9, it cannot be determined if each node contains a conductor or if there are multiple conductors connecting the electromagnets.
Claim 31 recites the limitation “directing the magnetic flux by concentrating along a central axis” in line 14. It is not clear what is being concentrated. 
Claim 31 recites the limitation “the magnetic flux” in line 14. It is not clear which magnetic flux is being referred to as there are multiple coils each with its own magnetic flux.
Claim 31 recites the limitation “a central axis” in line 14. It is not clear if this is a new instance or refers to the same central axis mentioned in line 9 of the claim. 
Claims 32-39 inherit the deficiencies of claim 31 and are likewise rejected.
Claim 34 recites the limitation “nodes” in line 2. It is not clear if this is a new instance or refers to the same nodes mentioned in claim 31.
Claim 37 recites the limitation "the nodes oriented to be at least one of parallel and tangent to a surface of the subject" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation “a subject” in line 2. It is not clear if this is a new instance or refers to the same subject mentioned in claim 31.
Claim 38 recites the limitation “out of plane” in line 2. It is not clear what this means or if there is a special meaning to the term in parentheses. It is also not clear if this is a new instance or refers to the “plane” mentioned in line 3 of claim 31.
Claim 40 recites the limitation “providing electromagnets, each individually wrapping wire around a core of iron” in line 2. It is not clear what this means as it appears to say that the electromagnets are the ones wrapping the wire around a core of iron instead of the electromagnet being made of wire wrapped around a core of iron.
Claim 40 recites the limitation "the nodes" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation “out of plane” in lines 6-7. It is not clear what this means or if there is a special meaning to the term in parentheses. It is also not clear if this is a new instance or refers to the “plane” mentioned in line 7 of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-38 and 40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,344,384 (Ostrow et al., hereinafter Ostrow).
In regards to claim 21, “length” is being interpreted based on the definition of Merriam-Webster’s online dictionary, which is “the longer or longest dimension of an object”. Ostrow describes a magnetic therapy apparatus (figures 1-6 and column 3, line 29-column 6, line 8) with the following components:
runners (30 - hinges) corresponding to a plane, each extending a length many times greater than a width thereof (as shown in figures 2 and 3, the longest side is many times the width and thickness of element 30), and flexible to bend out of the plane (figure 3 shows the runner can bend out of the plane);
nodes (28- panels), each positioned as a vertex interconnecting ends of at least two of the runners (each panel is connected by a runner);
	the runners providing exclusive interconnections between the nodes (see figures 2-4; panels (28) are connected only by the hinges (30));
	the nodes (see figure 4), each containing an electromagnet comprising a micro-coil (element 42) capable of generating a magnetic flux and surrounding a core (32) capable of acting as a flux guide therefor, directing the magnetic flux normal (nominally perpendicular) to the plane along a central axis;
	the runners (see figure 4), containing conductors electrically connecting the electromagnets to receive electricity (wire - 36 connects the electromagnets; column 3, line 52-column 4, line 3).

In regards to claims 22 and 23, Ostrow discloses the limitations of claim 21. In addition, Ostrow shows the presence of a controller (console 24) that delivers electricity to the nodes and controls the operation of the device, which would naturally have some control over the magnetic flux (column 4, lines 34-50).  Due to the 112 issues of claim 23 and the lack of information as to what is being done with magnetic flux, Ostrow would meet the limitations of claim 23.  
In regards to claims 24 and 25, Ostrow discloses the limitations of claim 23. In addition, figure 1 shows the nodes have surfaces that are positionable with respect to a member of a body of a subject and that the surface of the nodes is positionable at an arbitrary angle corresponding to a skin surface of the subject. Note that claims 24 and 25 do not specify what body member or skin surface the angle is being positioned with respect to.
In regards to claim 26, Ostrow disclose the limitations of claim 25. In addition, column 4, line 51-column 6, line 24 give examples of how to pulse the electromagnetic field at specific frequencies to effect specific cellular responses such as treatment of fractures, reversing degenerative effects of atrophia, and drug delivery in the member.
In regards to claim 27, Ostrow discloses the limitations of claim 26.  In addition, Ostrow shows in figures 1-6 that the runners can bend and provide compliancy for wrapping around the treatment site that is made of thermoplastic material (column 3, lines 39-51). Thus, each of the runners is formed to bend in an arc having a radius selected to protect the conductor thereto to resist mechanical failure. 
In regards to claim 28, Ostrow discloses the limitations of claim 21. In addition, Ostrow shows in figures 1-4 that each node (panel-28 of figures 2-4) has at least one substantially flat surface that is parallel to the plane and is positionable out of the plane (see figures 2-3);
each runner is sufficiently flexible to position proximate a surface of a body of a subject (see figure 1);  
the nodes and runners form a plurality of polygons defined by the runners as sides and the nodes as vertices connecting the sides; and 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sides)][AltContent: textbox (Vertex)][AltContent: textbox (Polygon)]
    PNG
    media_image1.png
    328
    540
    media_image1.png
    Greyscale

the apparatus comprises a controller (console (24) with pulse generators (48 and 50)) operably connected to energize the micro-coils to control dosing by the electromagnetic field by controlling at least one of a frequency and a duration (column 4, lines 34-column 6, line 7).

In regards to claim 29, Ostrow discloses the limitations of claim 21. In addition, Ostrow discloses the presence of a controller (console (24) with pulse generators (48 and 50)) operable to provide a dosing regimen by pulsing the electromagnetic field at a frequency selected to be effective to obtain a response from a subject exposed to the electromagnetic flux (column 4, lines 34-column 6, line 7 disclose stimulation parameters used in different treatments).
In regards to claim 30, Ostrow discloses the limitation of claim 29. Ostrow discloses the presence of a controller (console (24) with pulse generators (48 and 50)) operable to provide a dosing regimen by pulsing the electromagnetic field at a frequency selected to be effective to obtain a response from a subject exposed to the electromagnetic flux (column 4, lines 34-column 6, line 7 disclose stimulation parameters used in different treatments). Ostrow states that the frequency of the field is from 10-100 Hz and is preferably 16 Hz which is inside the claimed frequency range. Ostrow also shows that operation of a duty cycle (column 5, lines 28-36) that falls within the range specified in claim 30, thus meeting the limitations of the claim.

In regards to claim 31, Ostrow describes a magnetotherapy apparatus. Of note are figures 1-6 which show the use of the device as well as the configuration of the device. The term “length” is being interpreted based on the definition of Merriam-Webster’s online dictionary, which is “the longer or longest dimension of an object”. Ostrow describes a magnetic therapy apparatus (figures 1-6 and column 3, line 29-column 6, line 8) with the following components:
runners (30 - hinges) corresponding to a plane, each extending a length many times greater than a width thereof (as shown in figures 2 and 3, the longest side is many times the width and thickness of element 30), and flexible to bend out of the plane (figure 3 shows the runner can bend out of the plane);
nodes (28- panels), each positioned as a vertex interconnecting ends of at least two of the runners (each panel is connected by a runner);
	the runners providing exclusive interconnections between the nodes (see figures 2-4; panels (28) are connected only by the hinges (30));
	the nodes (see figure 4), each containing an electromagnet comprising a micro-coil (element 42) capable of generating a magnetic flux and surrounding a core (32) capable of acting as a flux guide therefor, directing the magnetic flux normal (nominally perpendicular) to the plane along a central axis;
	the runners (see figure 4), containing conductors electrically connecting the electromagnets to receive electricity (wire - 36 connects the electromagnets; column 3, line 52-column 4, line 3).
The device mentioned above discloses all the device components of the providing step. The device is then provided to a subject as shown in figure 1. It is shown in figure 1 that the electromagnets are positioned to conform arbitrarily to a body of a subject by positioning the nodes by flexing the runners (nodes and runners wraps around body parts of the subject). The operation of the device is described in column 4, line 33 – column 6, line 7 which shows the step of selectively controlling power to the electromagnets. The directing the magnetic flux by concentrating along a central axis of each core naturally occurs when the device is activated because of the presence of an iron/ferrite core (stated in column 3, lines 52-55), which has the natural ability to concentrate magnetic field lines.
In regards to claim 32, Ostrow discloses the limitations of claim 31. In addition, as shown in figure 1 the device is applied to a human body, which makes the magnetic flux be directed into living cells selected from bone and muscle cells (column 4, line 43-column 5, line 19).
In regards to claim 33, Ostrow discloses the limitations of claim 31. In addition, Ostrow discloses the use of a controller (console (24) with pulse generators (48 and 50)) that activates the electromagnets according to a pre-determined pulsing regimen (column 4, lines 34-column 6, line 7 disclose stimulation parameters used in different treatments). 
In regards to claims 34 and 35, Ostrow discloses the limitations of claims 33. Figure 1 shows the subject being treated is a human/mammal. Devices are shown on various members of the human which would require the step of selecting a member to receive the treatment and positioning the nodes proximate a surface of the member. Column 4, lines 34-column 6, line 7 disclose stimulation parameters used in different treatments and state that the members are exposed to an electromagnetic field generated by the device, which would guide by the cores due to the natural abilities of iron cores. 
In regards to claim 36, Ostrow discloses the limitations of claim 31. In addition, Ostrow shows in figure 3 that nodes (28) and runners (30) are formed into a web comprised of a plurality of polygons defined by the runners as sides and the nodes as vertices connecting the sides. 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sides)][AltContent: textbox (Vertex)][AltContent: textbox (Polygon)]
    PNG
    media_image1.png
    328
    540
    media_image1.png
    Greyscale

A “web” is being defined as a complicated arrangement or pattern of things as defined by Merriam-Webster’s online dictionary. The arrangement disclosed by Ostrow can be considered as a web. 
In regards to claim 37, Ostrow discloses the limitations of claim 1. In addition, Ostrow shows in figure 1 that the device placed on the subject. The placements of the devices would naturally place at least some of the nodes to be oriented to be at least one of parallel and tangent to a surface of the subject.  
In regards to claim 38, Ostrow discloses the limitations of claim 31. In addition, Ostrow shows in figure 1 that the device is positioned about a member of the subject where the devices wrap around a subject. Positioning the device naturally positions the nodes about a member of the subject by bending (wrapping requires the bending of the runners out of plane) the runners to orient a plurality of the nodes at unique angles with respect to one another.

In regards to claim 40, Ostrow describes a magnetotherapy apparatus. Ostrow shows in figure 4 (column 3, line 29-column 6, line 8) that the device is provided with electromagnets where each electromagnet has a wire (element 42 - coil) wrapped around an iron core (element 32) and runners (element 30) that form mechanical and electrical connections between the electromagnets (runners contain the wires that connect to the electromagnets, thus forming the mechanical and electrical connections). 
A “web” is being defined as a complicated arrangement or pattern of things as defined by Merriam-Webster’s online dictionary. Ostrow discloses an arrangement that can be considered as a web. The arrangement shown in figures 1-4 would require the step of arranging the runners (30) as sides and the electromagnets (42) as vertices in a web. 
Figure 1 shows the positioning of the web on a subject in a deployed configuration by wrapping the electromagnets (nodes) “out of plane” with respect to a plane corresponding to the web in an unapplied configuration.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,344,384 (Ostrow et al.). as applied to claim 31 above, and further in view of US 6,132,362 (Tepper et al., hereinafter Tepper).
In regards to claim 39, Ostrow discloses the limitations of claim 31. In addition, Ostrow shows in figure 3 that nodes (28) and runners (30) are formed into a web comprised of a plurality of polygons defined by the runners as sides and the nodes as vertices connecting the sides. 
[AltContent: arrow][AltContent: textbox (Empty Space)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sides)][AltContent: textbox (Vertex)][AltContent: textbox (Polygon)]
    PNG
    media_image1.png
    328
    540
    media_image1.png
    Greyscale



A “web” is being defined as a complicated arrangement or pattern of things as defined by Merriam-Webster’s online dictionary. The arrangement disclosed by Ostrow can be considered as a web. 
As shown in figure 3 there is a space inside the wrap which is defined by the wrapped polygons. However, Ostrow does not state that the runners and nodes comprise a homogeneously molded elastomeric polymer. Tepper teaches a PEMF design that uses an elastomeric polymer, polyurethane in this case, and states that the elastomer allows for bendability while maintain a selected degree of rigidity (column 4, lines 56-column 6, line 24). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an elastomeric polymer as taught by Tepper in the web of Ostrow in order to allow for bendability while maintaining a degree of rigidity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791       

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791